UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 20-6180


DARRIS ALTONY NEWSOME,

                   Petitioner - Appellant,

             v.

HAROLD CLARKE,

                   Respondent - Appellee.



                                     No. 20-6674


DARRIS ALTONY NEWSOME,

                   Petitioner - Appellant,

      v.

HAROLD CLARKE,

                   Respondent - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:20-cv-00050-LO-TCB)


Submitted: July 31, 2020                                    Decided: August 31, 2020
Before NIEMEYER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darris Altony Newsome, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Darris Altony Newsome seeks to appeal the district court’s order dismissing his 28

U.S.C. § 2254 (2018) petition as unauthorized and successive. The order is not appealable

unless a circuit justice or judge issues a certificate of appealability. See 28 U.S.C.

§ 2253(c)(1)(A) (2018). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When, as

here, the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the petition states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Newsome has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            3